Per Curiam.
Even if we conceded that the variance between the bill of indictment and the proof is not fatal, the evidence in this case does not meet the legal requirements for a conviction of perjury. In a prosecution for perjury the falsity of the oath must be established by the testimony of two witnesses, or by one witness and corroborating circumstances. State v. Sailor, 240 N.C. 113, 81 S.E. 2d 191.
All the evidence tends to show that the defendant, under oath and in a court of competent jurisdiction, made conflicting statements about a matter material to the point in question. While more than two witnesses testified as to these conflicting statements, the State offered no evidence tending to show which statement was false. Therefore, the motion for nonsuit at the close of all the evidence should have been sustained. The Attorney General concedes that this case is indistinguishable from State v. Sailor, supra.
The judgment below is
Reversed.